Citation Nr: 0821894	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  05-11 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for psoriatic arthritis 
of the feet.

2.  Entitlement to service connection for cellulitis of the 
feet.  


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1964 to May 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought on appeal.

In December 2005, the veteran appeared and testified at a 
Travel Board hearing at the Detroit RO.  The transcript is of 
record.  

In January 2007, the Board remanded the veteran's claim for 
further evidentiary and procedural development.  The 
requested action was taken and the claim is appropriate 
before the Board for review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not currently diagnosed as having 
psoriatic arthritis of the feet attributable to his period of 
active service.  

3.  The veteran is not currently diagnosed as having 
cellulitis of the feet.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for psoriatic 
arthritis of the feet have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

2.  The criteria for service connection for cellulitis of the 
feet have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.  

In a letter dated in February 2007, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claims for service connection, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in the same 
letter.  As such, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, notice given prior to the appealed AOJ decision 
was inadequate.  The February 2007 notice was adequate in 
terms of its content, but untimely.  The Court specifically 
stated in Pelegrini, however, that it was not requiring the 
voiding or nullification of any AOJ action or decision if 
adequate notice was not given prior to the appealed decision, 
only finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based.  Because proper notice was provided in 
February 2007 and a Supplemental Statement of the Case was 
issued subsequent to that notice in April 2008, the Board 
finds that notice is pre-decisional as per Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the nature and etiology of his disabilities, 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board.  In December 2005 the 
veteran appeared and testified and a Travel Board hearing at 
the Detroit RO.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.  

The veteran seeks service connection for psoriatic arthritis 
and cellulitis of the feet.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following:  (1) 
the existence of a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the current disability and a 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247 (1999).  

Arthritis is deemed to be a chronic disease under 38 C.F.R. 
§ 3.309(a) and, as such, service connection may be granted 
if the evidence shows that the disease manifest to a degree 
of ten percent or more within one year from the date of 
separation from service.  38 C.F.R. § 3.307.  

Psoriatic arthritis of the feet 

The veteran's service medical records (SMRs) are devoid of 
treatment for psoriatic arthritis.  The SMRs reflect 
treatment for foot pain, erythmatous feet, a blood blister in 
his heel, and he was noted to have an infection in the left 
foot.  In June 1964, the veteran was diagnosed as having 
cellulitis of the feet.  There was no notation of a residual 
disability of the feet upon the veteran's March 1966 
discharge medical examination.  In the veteran's report of 
medical history at discharge, however, he indicated that he 
had athlete's foot.

In a February 1996 private treatment record, the veteran was 
noted to have psoriatic changes under the nail plates and 
over the distal aspect of his toes.  

VA treatment records, dated from November 1999 to October 
2003, reflect treatment for psoriasis and foot pain.

In March 2004, the veteran underwent a VA examination for his 
feet.  Upon physical examination, the veteran was diagnosed 
as having psoriasis on his feet with lesions on his nails and 
skin.  The following month, the examiner indicated that the 
veteran's bilateral foot conditions were not at least as 
likely as not related to his service.  She noted the 
veteran's condition as being chronic.  Additionally, she 
found that there was no causal event in service that caused 
his foot condition, but there had been a post-service causal 
event.  

At his December 2005 hearing, the veteran testified to 
undergoing significant foot trauma while in service.  The 
general discussion regarded his claim of bilateral pes cavus, 
for which the veteran was already granted service connection.  

Pursuant to the Board remand, the veteran underwent another 
VA examination in March 2008.  The veteran reported that he 
had experienced foot pain since discharge from service.  The 
veteran advised that he began receiving treatment for his 
feet 10 years prior to the instant examination.  After the 
physical examination, the veteran was diagnosed as having 
psoriatic arthritis of both feet.  Upon review of the SMRs 
and the current findings, the examiner opined that the 
psoriatic arthritis was not caused by, or the result of, the 
veteran's active service.  In reaching this conclusion, the 
examiner indicated that there was no credible scientific 
evidence suggesting that a foot infection or athlete's foot 
(a fungal infection) causes psoriatic arthritis of the feet.  
She also opined that cellulitis of the feet does not cause 
psoriasis or psoriatic arthritis of the feet.  Further, she 
noted that the veteran was not treated for psoriatic 
arthritis of the feet in service.  There is no medical 
opinion to the contrary.  

Given the evidence as outlined above, the Board finds that 
service connection for psoriatic arthritis of the feet is not 
warranted.  The veteran was not treated for psoriatic 
arthritis of the feet in service or for many years 
thereafter.  There is no evidence of record to suggest 
otherwise.  Absent a competent medical opinion linking 
psoriatic arthritis of the feet to service, service 
connection must be denied on a direct basis.  Further, the 
evidence reflects no treatment for psoriatic arthritis of the 
feet within a year of service discharge, therefore, service 
connection is also denied on a presumptive basis.  

Cellulitis of the feet 

As noted above, the veteran was treated for foot pain, 
erythmatous feet, a blood blister in his heel, and he was 
noted to have an infection in the left foot during service.  
In a June 1964 treatment record, the veteran was diagnosed as 
having cellulitis of the feet.  The veteran indicated that he 
had athlete's foot in his March 1966 report of medical 
history, but his separation medical examination made no 
notation of a residual foot condition.  

The veteran's post-service treatment records are devoid of 
any complaints of or treatment for cellulitis of the feet, 
and he is not currently diagnosed as having such a 
disability.  

Given the evidence as outlined above, the Board finds that 
there is no current diagnosis of cellulitis of the feet.  
Absent a disease or injury incurred during service or as a 
consequence of a service-connected disability, the basic 
compensation statutes cannot be satisfied.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  
Therefore, because there is no evidence of cellulitis of the 
feet related to the veteran's service, service connection 
must be denied.


ORDER

Service connection for psoriatic arthritis of the feet is 
denied.

Service connection for cellulitis of the feet is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


